UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-14039 CALLON PETROLEUM COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 64-0844345 (I.R.S. Employer Identification No.) 200 North Canal Street Natchez, Mississippi (Address of principal executive offices) (Zip Code) 601-442-1601 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of November 1, 2011 there were outstanding 39,397,451shares of the Registrant’s common stock, par value $0.01 per share. Table of Contents Table of Contents Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets(Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures about Market Risk 26 Item 4.Controls and Procedures 26 Part II.Other Information Item 1.Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 4.[Removed and Reserved] 28 Item 5.Other Information 28 Item 6.Exhibits 29 Signatures 30 2 Table of Contents Part 1.Financial Information Item 1.Financial Statements Callon Petroleum Company Consolidated Balance Sheets (in thousands, except share data) September 30, 2011 December 31, 2010 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Fair market value of derivatives - Other current assets Total current assets Oil and gas properties, full-cost accounting method: Evaluated properties Less accumulated depreciation, depletion and amortization ) ) Net oil and gas properties Unevaluated properties excluded from amortization Total oil and gas properties Other property and equipment, net Restricted investments Investment in Medusa Spar LLC Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Asset retirement obligations Fair market value of derivatives - Total current liabilities 13% Senior Notes due 2016 Principal outstanding Deferred credit, net of accumulated amortization of $12,329 and $3,964, respectively Total 13% Senior Notes Asset retirement obligations Other long-term liabilities Total liabilities Stockholders' equity: Preferred Stock, $.01 par value, 2,500,000 shares authorized; - - Common Stock, $.01 par value, 60,000,000 shares authorized; 39,381,693 and 28,984,125 shares outstanding at September 30, 2011 and December 31, 2010, respectively Capital in excess of par value Other comprehensive income (loss) ) Retained earnings (deficit) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Callon Petroleum Company Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Operating revenues: Oil sales $ Gas sales Total operating revenues Operating expenses: Lease operating expenses Depreciation, depletion and amortization General and administrative Accretion expense Acquisition expense - - Total operating expenses Income from operations Other (income) expenses: Interest expense (Gain) loss on early extinguishment of debt - - ) Gain on acquired assets (See Note 10) - - ) - Gain on sale of acquired assets ) - ) - Loss on impairment of acquired assets - - Other (income) expense ) 63 ) ) Total other (income) expenses Income before income taxes Income tax benefit - - ) - Income before equity in earnings of Medusa Spar LLC Equity in earnings of Medusa Spar LLC Net income available to common shares $ Net income per common share: Basic $ Diluted $ Shares used in computing net income per common share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Callon Petroleum Company Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation, depletion and amortization Accretion expense Gain on acquired assets ) - Amortization of non-cash debt related items Amortization of deferred credit ) ) Non-cash (gain) loss on early extinguishment of debt ) Equity in earnings of Medusa Spar LLC ) ) Deferred income tax expense Deferred income tax asset valuation allowance ) ) Non-cash derivative income due to hedge ineffectiveness ) - Non-cash charge related to compensation plans Payments to settle asset retirement obligations ) ) Changes in current assets and liabilities Accounts receivable ) Other current assets 37 ) Current liabilities ) Change in gas balancing receivable Change in gas balancing payable ) ) Change in other long-term liabilities ) Change in other assets, net ) ) Cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisition expenditures - ) Investment in restricted assets for plugging and abandonment ) ) Proceeds from sale of mineral interest and equipment - Distribution from Medusa Spar LLC Cash used in investing activities ) ) Cash flows from financing activities: Payments on senior secured credit facility - ) Redemption of remaining 9.75% senior notes - ) Redemption of 13% senior notes ) - Proceeds from exercise of employee stock options - ) Issuance of common stock - Cash provided by (used in) financing activities ) Net change in cash and cash equivalents Cash and cash equivalents: Balance, beginning of period Less: Cash held by subsidiary deconsolidated at January 1, 2010 - ) Balance, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) INDEX TO THE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Description of Business and Basis of Presentation 6.Fair Value Measurements 2.Earnings Per Share 7.Equity Transactions 3.Comprehensive Income 8.Income Taxes 4.Borrowings 9.Asset Retirement Obligations 5.Derivative Instruments and Hedging Activities 10.Entrada Project Wind-Down Note 1 - Description of Business and Basis of Presentation Description of Business Callon Petroleum Company has been engaged in the exploration, development, acquisition and production of oil and gas properties since 1950.The Company was incorporated under the laws of the state of Delaware in 1994 and succeeded to the business of a publicly traded limited partnership, a joint venture with a consortium of European investors and an independent energy company partially owned by a member of current management.As used herein, the “Company,” “Callon,” “we,” “us,” and “our” refer to Callon Petroleum Company and its predecessors and subsidiaries unless the context requires otherwise. The Company’s properties and operations are geographically concentrated onshore in Louisiana and Texas and the offshore waters of the Gulf of Mexico. Basis of Presentation These interim financial statements of the Company have been prepared in accordance with (1) accounting principles generally accepted in the United States (“US GAAP”), (2) the Securities and Exchange Commission’s instructions to Quarterly Report on Form 10-Q and (3) Rule 10-01 of Regulation S-X, and should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The balance sheet at December 31, 2010 has been derived from the audited financial statements at that date. In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the Company's financial position, the results of its operations and its cash flows for the periods indicated.Operating results for the periods presented are not necessarily indicative of the results that may be expected for the year ended December 31, 2011. Unless otherwise indicated, all amounts contained in the notes to the consolidated financial statements are presented in thousands, with the exception of years, per-share and per-hedge amounts. 6 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) Note 2 - Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share (“EPS”): Three Months Ended September 30, Nine Months Ended September 30, (a) Net income $ (b) Weighted average shares outstanding Dilutive impact of stock options 16 22 Dilutive impact of restricted stock (c) Weighted average shares outstanding for diluted net income per share Basic net income per share (a/b) $ Diluted net income per share (a/c) $ The following were excluded from the diluted EPS calculation because their effect would be anti-dilutive: Stock options 82 67 Warrants - - Restricted stock 36 36 Note 3 - Comprehensive Income The components of comprehensive income, net of related taxes, are as follows: Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income: Change in fair value of derivatives ) Total comprehensive income $ 7 Table of Contents Callon Petroleum Company Notes to the Consolidated Financial Statements (all amounts in thousands, except per-share and per-hedge data) Note 4 – Borrowings The Company’s borrowings consisted of the following at: September 30, 2011 December 31, 2010 Principal components: Credit Facility $
